Case 1:18-cv-12585-NLH-JS Document 12 Filed 03/11/19 Page 1 of 2 PageID: 752




Mail: P. O. Box 5231, Princeton, NJ 08543-5231

Princeton Pike Corporate Center                                          Office Managing Partner
997 Lenox Drive                                                          Gerard P. Norton, Ph.D., Esq.
Lawrenceville, NJ 08648-2311
Tel (609) 896-3600 Fax (609) 896-1469
www.foxrothschild.com


JOHN C. ATKIN
Direct No: 609.895.3327
Email: JAtkin@FoxRothschild.com




                                                        March 11, 2019
Via ECF and First Class Mail

The Honorable Joel Schneider, U.S.M.J.
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

           Re :       Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
                      173.71.68.16
                      Dkt. No. 1:18-cv-02674-RBK-JS

                      Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
                      76.116.36.190
                      Dkt. No. 1:18-cv-12585-JBS-JS

                      Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
                      76.116.76.28
                      Dkt. No. 1:18-cv-12586-JHR-JS

                      Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
                      73.160.162.60
                      Dkt. No. 1:18-cv-14114-JHR-JS

Judge Schneider:

       As you know, we represent Plaintiff Strike 3 Holdings, LLC (“Strike 3”) in the above-
referenced matters. I write to provide a revised declaration in support of Mr. Bandlow’s
applications for pro hac vice admission in these matters, which are currently pending before the
Court. Although Mr. Bandlow’s original declaration in support of pro hac vice admission
disclosed his only bar membership, it omitted his admission to practice before four U.S. District
Courts in California, and the Court of Appeals for the Ninth Circuit. Although Local Civil Rule
Case 1:18-cv-12585-NLH-JS Document 12 Filed 03/11/19 Page 2 of 2 PageID: 753




The Honorable Joel Schneider, U.S.M.J.
Page 2


101.1(c)(1) requires only a certified statement “disclosing each bar in which the applicant is a
member in good standing,” in an abundance of caution, I submit this revised declaration including
Mr. Bandlow’s court admissions, as well.

        In addition, although not required by Local Civil Rule 101.1, see In re Passaic Healthcare
Servs., LLC, No. 14-36129, 2015 WL 5895514 (Bankr. D.N.J. Oct. 8, 2015), in the interest of full
candor to the Court, I note that after submitting his original declaration, Mr. Bandlow was fined
$750 for missing deadlines to file initial status reports in Strike 3 matters in the Eastern District of
California. See Strike 3 v. John Doe; Dkt. No. 18-1075, ECF No. 20 (E.D. Cal. Feb. 26, 2019).
This fine was paid immediately.

       Finally, I write to advise the Court that Defendant’s counsel has not responded to any of
my attempts to contact him, via email and phone, to obtain his consent to Mr. Bandlow’s
application for pro hac vice admission in this matter, and that the deadline to oppose the motion
has passed. L. Civ. R. 78.1(d)(2).

        Thank you for your attention to this matter.

                                                               Respectfully submitted,

                                                               /s/ John C. Atkin

                                                               John C. Atkin

cc:     All Counsel of Record (via ECF)
        Lincoln Bandlow, Esq. (via Email)




90651071.v1
